Citation Nr: 1818746	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a right shoulder condition.

3. Entitlement to service connection for a left ankle condition.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a decision, in a September 2015 written correspondence, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to all issues have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, in a September 2015 written correspondence, the Veteran indicated that he wanted to withdraw his appeal.  As the only issues on appeal are those listed on the cover page, the Board concludes that the Veteran's statement "I no longer want to continue with this appeal," includes all issues on appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


